Citation Nr: 1826921	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-33 825A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depression, anxiety, nervous disorder, and alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from March 1970 to January 1972.  This matter is on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

On October 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through the authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on October 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of 

this appeal is requested.  Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate  consideration.  As the Board does not have jurisdiction to review the appeal, it must be dismissed.


ORDER

The appeal is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


